DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	This Office Action is in response to Applicant's Restriction Requirement remarks filed on February 9, 2022. Claim(s) 1, 5, 7, 8, 10, 11, 13, 14, 16, 17, 19, 20, 22, 23, 25, 29, 30, 34, 35, 43, and 46-50 are pending. Claim(s) 8, 10, 11, 13, 14, 16, 17, 19, 20, 22, 23, 25, 29, and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant's election of Group I drawn to a formulation and election of species of myrcene (primary terpene) and linalool (secondary terpene) of the restriction requirement in the reply is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The requirement is deemed proper and is therefore made FINAL. Claim(s) 1, 5, 7, 30, 34, 35, and 46-50 are examined herein insofar as they read on the elected invention and species. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 5, 7, 30, and 34 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wendschuh (US 2016/0250270) of record.
 	Wendschuh teaches compositions having one or more purified cannabinoids in combination with a purified terpene (abstract).
 	Specifically, Wendschuh teaches:

    PNG
    media_image1.png
    693
    455
    media_image1.png
    Greyscale

, thereby meeting the limitations of claims 1, 5, 7, 30, 34.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 35 and 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over Wendschuh (US 2016/0250270) as applied to claims 1, 5, 7, 30, and 34 in the 102(a)(1) rejection above.

 	Wendschuh is discussed above. 
 	Wendschuh teaches compositions formulated as exemplified in examples 3-7 ([0400]-[0404]).

  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have varied the concentration of the components of the composition, namely myrcene, linalool, CBD, THC. Generally, mere optimization of ranges will not support the, patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.
Regarding claims 47 and 48, Wendschuh teaches terpinolene is often characterized as having a medium strength, herbal aroma that has been described as fresh, woody, sweet and piney with a hint of citrus. Its flavor is a sweet, woody, terpy, lemon and lime-like with a slight herbal and floral nuance [0335].
 	Regarding claims 35 and 49-50, Wendschuh does not specifically teach the formulations comprising black pepper, branched-chain amino acids (BCAA), cayenne, cedarwood, chamomile, coconut oil, geranium, ginger, ginger oil, glutamine, guava, juniper berry, lavender, lemon, lemon oil, lemongrass, lime, lime oil, orange, orange oil, 
 	Wendschuh teaches the term “terpene' means an organic compound built on an isoprenoid structural scaffold or produced by combining isoprene units. Often, terpene molecules found in plants may produce smell [0019].
  	Wendschuh teaches -Cedrene Epoxide is often characterized as having a medium strength, woody, amber, tobacco, sandalwood, and fresh patchouli aroma [0075].
 	Wendschuh teaches linalool is characterized as having a floral scent reminiscent of spring flowers such as lily of the valley, but with spicy overtones. It is a terpenoid prominent in lavender. It is refined from lavender, neroli, and other essential oils [0202].
   	Based on the teachings above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have envisioned that the terpenes which may be present in the formulations, possess a characteristic fragrance, as taught by Wendschuh. The presence of terpenes such as terpinolene are characterized as having a hint of citrus, -Cedrene Epoxide characterized as having 
a sandalwood fragrance, and linalool having a floral scent reminiscent of spring flowers such as lily of the valley prominent in lavender. Thus the skilled artisan would have known that the presence of such terpenes would provide some of the fragrances as those recited in said claims. 
 	Furthermore, regarding the concentrations of the fragrances present in the compositions, mere optimization of ranges will not support the, patentability of subject matter encompassed by the prior art unless there is evidence indicating such In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1, 5, 7, 30, 34, 35, and 46-50 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627